               Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 1 of 7                           FILED
                                                                                             2021 Jun-23 PM 03:45
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                    EASTERN DIVISION

JENNIFER REILLY,
                                                )
          Plaintiff,                            ) Civil Action No. _________________
                                                )
          v.                                    )
                                                )
AVERY AUTO SALES, INC., FIRST                   )
AUTOMOTIVE SERVICE                              )
CORPORATION; CREDIT                             )
ACCEPTANCE CORPORATION                          )
                                                )
          Defendants.                           )


                                     NOTICE OF REMOVAL

          COMES NOW defendant Credit Acceptance Corporation (“Credit Acceptance”), by and

through its undersigned counsel, pursuant to the provisions of 28 U.S.C. §§ 1331, 1367, 1441

and 1446, appearing specially so as to preserve any and all defenses available under Rule 12 of

the Federal Rules of Civil Procedure, any and all defenses under the federal laws of bankruptcy

and specifically preserving the right to demand arbitration pursuant to contractual agreements

and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and hereby gives notice of the removal of

this action from the Circuit Court of Calhoun County, Alabama, to the United States District

Court for the Northern District of Alabama, Eastern Division. In support of this notice of

removal, Credit Acceptance states as follows:

                                       I. INTRODUCTION

          1.      On May 6, 2021, Plaintiff Jennifer Reilly (“Plaintiff”) commenced this action by

filing a complaint against Credit Acceptance in the Circuit Court of Calhoun County, Alabama,

Case Number 11-CV-2021-900174.00.




45763097 v1
               Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 2 of 7




          2.      Plaintiff’s complaint asserts claims against Credit Acceptance relating to an

alleged breach of warranty and alleged improper credit reporting on an account. See generally

Compl.

          3.      Based on these allegations, Plaintiff purports to assert claims against Credit

Acceptance under the federal Fair Credit Reporting Act (“FCRA”). See id.

          4.      This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

question jurisdiction is present. Section 1441 provides, in pertinent part:

                  Except as otherwise expressly provided by Act of Congress, any
                  civil action brought in a State court of which the district courts of
                  the United States have original jurisdiction, may be removed by
                  the defendant or the defendants, to the district court of the United
                  States for the district and division embracing the place where such
                  action is pending.

28 U.S.C. § 1441(a).

                            II. FEDERAL QUESTION JURISDICTION

          5.      Federal district courts have “original jurisdiction of all civil actions arising under

the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

based upon a federal question exists when a federal question is presented on the face of a

plaintiff's complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

          6.      This is a civil action arising under the Constitution, laws, or treatises of the United

States, because Plaintiff is asserting a claim against Credit Acceptance based upon an alleged

violation of the FCRA, which is a federal consumer protection statute. See Compl.; see also 15

U.S.C. § 1681 et seq.

          7.      Accordingly, Plaintiff's FCRA claim arises under the laws of the United States

and could have been originally filed in this Court. See Lockard v. Equifax, Inc. 163 F.3d 1259




45763097 v1                                         2
               Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 3 of 7




(11th Cir. 1998) (holding that FCRA case brought in state court may be removed to federal

court).

               III. SUPPLEMENTAL JURISDICTION EXISTS OVER THIS ACTION

          8.      This Court can exercise supplemental jurisdiction over Plaintiff’s breach of

warranty claim because this state law claim forms part of the same case or controversy as

Plaintiff’s FCRA claim. The supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides in

pertinent part as follows:

          [I]n any civil action of which the district courts have original jurisdiction, the
          district courts shall have supplemental jurisdiction over all other claims that are so
          related to claims in the action within such original jurisdiction that they form part
          of the same case or controversy . . .

          9.      In the instant case, Plaintiff’s state law claim is related to the same activity that

forms the basis for Plaintiff’s FCRA claim. Each claim relates to Credit Acceptance’s alleged

actions with respect to the mechanical problems with the vehicle, and the same alleged conduct

that forms the basis of Plaintiff’s FCRA claim is the same alleged conduct that forms the basis of

the state law claim. (See Compl.). Thus, Plaintiff’s state law claim in this case is “so related to

claims in the action within [this Court's] original jurisdiction” that they form part of the same

case or controversy and, as such, fall squarely within this Court’s supplemental jurisdiction as

provided under 28 U.S.C. § 1367(a). See also 28 U.S.C. § 1441(c) (“Whenever a separate and

independent claim or cause of action within the jurisdiction conferred by section 1331 of this

title is joined with one or more otherwise non-removable claims or causes of action, the entire

case may be removed and the district court may determine all issues therein . . . .”).

          10.     Moreover, this Court should exercise supplemental jurisdiction over Plaintiff’s

state law claim in this action to avoid an unnecessary duplication of judicial resources. See St.

Paul Fire & Marine Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 890 F.3d 1265, 1268



45763097 v1                                         3
              Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 4 of 7




(11th Cir. 2018) (holding that, in deciding whether to exercise supplemental jurisdiction, “the

district courts may exercise supplemental jurisdiction to consolidate closely related claims into a

single proceeding in order to preserve judicial resources and avoid inconsistent judgments”). In

the instant case, Plaintiff’s state law claim arises from the same transaction or occurrence but

does not raise novel or complex issues of state law or predominate over Plaintiff’s FCRA claim.

See Blakely v. United States, 276 F.3d 853, 862 (6th Cir. 2002) (citing 28 U.S.C. § 1367(c)).

Therefore, this Court should exercise jurisdiction over all claims asserted in Plaintiff’s

Complaint.

                    IV. ADOPTION AND RESERVATION OF DEFENSES

          11.    Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of any of Credit Acceptance’s rights to assert any defense or affirmative matter,

including, but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2)

improper venue; (3) insufficiency of process; (4) insufficiency of service of process; (5)

improper joinder of claims and/or parties; (6) failure to state a claim; (7) the mandatory

arbitrability of some or all of the claims; (8) failure to join indispensable parties; or (9) any other

pertinent defense available under Ala. or Fed. R. Civ. P. 12, any state or federal statute, or

otherwise.

                             V. PROCEDURAL REQUIREMENTS

          12.    This case is a civil action within the meaning of the Acts of Congress relating to

the removal of cases.

          13.    True and correct copies of “all process, pleadings, and orders” served on Credit

Acceptance to date are attached hereto as Exhibit A in conformity with 28 U.S.C. § 1446(a).

          14.    Avery Auto Sales, Inc. consents to the removal of this case to the United States

District Court for the Northern District of Alabama, Eastern Division. Exhibit B is a copy of the


45763097 v1                                       4
              Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 5 of 7




form showing its consent. First Automotive Service Corporation consents to the removal of this

case to the United States District Court for the Northern District of Alabama, Eastern Division.

Exhibit C is a copy of the form showing its consent. Thus, all properly served Defendants join

in this removal.

          15.    This notice of removal is filed within the time frame set forth in 28 U.S.C. § 1446,

as Credit Acceptance was served with process on May 25, 2021.

          16.    Credit Acceptance has heretofore sought no similar relief.

          17.    The United States District Court for the Northern District of Alabama, Eastern

Division, is the court and division embracing the place where this action is pending in state court.

          18.    Contemporaneously with the filing of this notice of removal, Credit Acceptance

has filed a copy of same with the clerk of the Circuit Court of Calhoun County, Alabama and a

notice of filing notice of removal. Written notice of the filing of this notice of removal has also

been served upon the Plaintiff.

          19.    Credit Acceptance reserves the right to supplement this notice of removal by

adding any jurisdictional defenses which may independently support a basis for removal.

          WHEREFORE, Credit Acceptance prays that this Court take jurisdiction of this action

and issue all necessary orders and process to remove this action from the Circuit Court of

Calhoun County, Alabama, to the United States District Court for the Northern District of

Alabama, Eastern Division.

          Respectfully submitted this 23rd day of June, 2021.

                                          s/ Kristen P. Watson
                                          Matthew T. Mitchell (ASB-8674-W65M)
                                          Kristen P. Watson (ASB-6938-A22P)
                                          BURR & FORMAN LLP
                                          420 N. 20th Street, Suite 3400
                                          Birmingham, AL 35203



45763097 v1                                       5
              Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 6 of 7




                                     Telephone: (205) 251-3000
                                     Facsimile: (205) 244-5676
                                     Email: mmitchell@burr.com
                                     Email: kwatson@burr.com

                                     Attorneys for Defendant
                                     CREDIT ACCEPTANCE CORPORATION




45763097 v1                                 6
              Case 1:21-cv-00857-CLM Document 1 Filed 06/23/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been served on the following
by Electronic Filing, and/or by U.S. First Class Mail, hand delivery, fax or email on this 23rd day
of June, 2021:

                                       W. Taylor Stewart
                                 1021 Noble Street, Suite 110
                                      Anniston, AL 36202
                                  Telephone: 256-237-9311
                              Email: wst70@stewartandstewart.net

                                         Lester Avery
                                     Avery Auto Sales, Inc.
                                       1126 Snow Street
                                      Oxford, AL 36203

                                      Thomas B. Glanton
                                       CARR ALLISON
                                     100 Vestavia Parkway
                                   Birmingham, AL 35216
                                  Telephone: (205) 822-2006
                                  Facsimile: (205) 822-2057
                                Email: tglanton@carrallison.com


                                             s/ Kristen P. Watson
                                             OF COUNSEL




45763097 v1                                     7
